Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.

	Response to Amendment
Applicant's arguments filed May 26, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1, 3, 6-7, 9-13, 15-20 and 22-25 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations that a layer of woven fabric material is abrasion-resistant (e.g. claim 1 last line).

Applicant argues that Kalsi et al (5738358) and Kalsi et al (6561520) discloses a rotary shaft seal, rather than a header ring (page 7 last paragraph, page 12 second full paragraph). The examiner disagrees, as the claimed ring is a seal having specific parts, all of which are found in each Kalsi et al. At most a header ring is a ring (i.e. seal) found in a header (i.e. housing). Kalsi et al clearly shows such a ring (e.g. 5) in a header (part of 2). Note that Applicant has not defined “header ring” in any way to distinguish it from the seal of Kalsi et al.

Applicant characterizes the claims as reciting an abrasion-resistant header ring (e.g. last paragraph of page 7), but this is incorrect, as only the fabric is claimed as abrasion-resistant (e.g. claim 1 last line; note 112a, as this is not supported by the disclosure).

The instant application’s only discussion of abrasiveness, is abrasive fluids (e.g. paragraph 6). Both Kalsi et al references also discusses abrasive contaminants adjacent the seals (column 1 line 60-62, column 7 line 10-11, respectively).

Applicant argues that the fabric of Kalsi et al (5738358) is “clearly shown in FIGS. 10 and 13” as not located at the surface of the heel (paragraph 1 of page 10). This is incorrect as Kalsi et al clearly indicates that it is at the surface. The specification states “the non-planar flexible heel geometry 320 of FIG. 13 may also be optionally reinforced and stiffened locally against extrusion by a reinforcing material 322” (column 14 line 54-57) and 320 in fig 13 is shown as being the surface of the heel, not the interior of the heel.
Note that this drawing is similar to e.g. fig 9 of the instant application, which shows the fabric (as dotted lines) interior to but not on the surface. 

Applicant argues that the fact that both Roach et al and Kalsi et al (5738358) are seals for a pump does not provide sufficient motivation for their combination (page 15 next to last paragraph). This is misleading, since that is not what it is used for. Instead it is used to show they are analogous art and it would be reasonable to look at teachings in one for the other.



Furthermore, one of ordinary skill in the art is able to incorporate a variety of teachings in related arts into a primary reference for a positive displacement pump, even if not specifically for a positive displacement pump.

Applicant argues that the teaching of Kalsi et al (5738358) directly contravenes the disclosure of Roach et al, that the seal should not include any non-homogeneous material (page 15 next to last paragraph). But, Roach et al does disclose non-homogeneous material for the seal, as specifically referenced by Applicant (page 14 second paragraph); and therefore Kalsi et al (5738358) doesn’t contravene Roach et al.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claims 1, 7, 13 and 19 claim “an abrasion-resistant layer of woven fabric material” (line 12, 13-14, 11-12 and 11, respectively, emphasis added), which is not supported by the disclosure. 
The specification states “the fluids being handled are typically slurries which make the fluids highly abrasive because of the large solids content of the slurries” (paragraph 4); “failure of the sealing assembly primarily occurs due to a phenomena known as "nibbling."” (paragraph 8); “the header ring 10 is shown after use and after a portion of the header ring has been nibbled out. As can be seen, the nibbled out area indicated at 30 comprises a portion of header ring 10 formed by intersecting surfaces 24 and 26” (paragraph 10); and “fabric as used with respect to the anti-nibbling wear section of the various embodiments of the present invention is used in the broadest sense and includes any cloth or cloth-like structure made by any technique such as knitting, weaving or felting of fibers of natural or synthetic materials as well as mixed fibers and includes, without limitation, fibers of cotton, nylon, polyester, polyester blends, aramid fibers, fiberglass fibers or any combination thereof” (paragraph 33). It is understood that there is a layer of woven fabric material, but there is no discussion of any, or all, of the fabrics being abrasion-resistant.

	Claim Rejections - 35 USC § 102
Claims 1, 3, 7, 9-11, 13, 15-17, 19, 20 and 22-24 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Kalsi et al (6561520). Kalsi et al discloses a header ring (12, see fig 23, 24) comprising a resilient body with a first radially inwardly facing annularly extending sealing surface (annular portion, 38B) adjacent an opening; a second generally radially inwardly facing surface (52B, annular portion) adjacent the .
The layer of woven fabric material forms a barrier blocking operational nibbling away of the header ring at a junction of the radially inwardly facing annularly extending sealing surface and the generally radially inwardly facing surface (claim 3, 9, 15 and 22); the resilient body, except for the layer, is formed substantially entirely from a homogeneous synthetic rubber (e.g. nitrile, column 9 line 30-36; claim 10-11, 16-17, 20 and 23-24).

Claims 1, 3, 7, 9 and 10 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Kalsi et al (5738358). Kalsi et al discloses header ring (318, fig 13, above) comprising a resilient body with a first radially inwardly facing annularly extending sealing surface (annular portion) adjacent an opening; a second generally radially inwardly facing surface (320, annular portion) adjacent the opening; a third radially outwardly facing (i.e. axially extending annular portion) surface opposite the opening; a fourth radially extending surface extending between the second generally radially inwardly facing surface and the third radially outwardly facing surface (annular portion) and facing in a first direction; an axially extending surface extending between the radially outwardly facing surface the radially inwardly facing annularly extending sealing surface; and a fifth annular portion facing in a second direction, opposite to the . 
The layer of woven fabric material forms a barrier blocking operational nibbling away of the header ring at a junction of the radially inwardly facing annularly extending sealing surface and the generally radially inwardly facing surface (column 3 line 63-64, claim 3 and 9); the resilient body, except for the layer, is formed substantially entirely from a homogeneous elastomeric material (column 12 line 54-56; column 14 line 46-48; claim 10).

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Kalsi et al (5738358). Kalsi et al discloses all of the elements of claim 11, as discussed above; but does not disclose that the homogeneous elastomeric material is natural rubber or synthetic rubber.
Official notice is taken that it is well-known to use natural or synthetic rubber for a homogeneous elastomeric material of a seal. It would have been obvious at the time the invention was made to one having ordinary skill in the art to use natural or synthetic rubber for the homogeneous elastomeric material of Kalsi et al, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner.

Claims 1, 3, 6, 7, and 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Roach et al (4440404) in view of Kalsi et al (5738358). Roach et al discloses a header ring comprising a resilient body (including a resilient core of homogeneous synthetic rubber, except for any layers of fabric (column 3 line 8-10, 18-19, 15-17) including a first radially inwardly facing annularly extending sealing surface .
Kalsi et al teaches, for a resilient body of a header ring (318, fig 13, above) with a first radially inwardly facing annularly extending sealing surface (annular portion) adjacent an opening; a second generally radially inwardly facing surface (320, annular portion) adjacent the opening; a third radially outwardly facing (i.e. axially extending annular portion) surface opposite the opening; a fourth radially extending surface extending between the second generally radially inwardly facing surface and the third radially outwardly facing surface (annular portion) and facing in a first direction; an axially extending surface extending between the radially outwardly facing surface the radially inwardly facing annularly extending sealing surface; and a fifth annular portion facing in a second direction, opposite to the first direction, and extending between the third and first (including axially extending surface) annular portions (see above for surfaces); that an abrasion-resistant (e.g. Kevlar ™, column 14 line 59-64) layer of woven fabric material (322, column 14 line 59-61 states any type of suitable fabric reinforcement, and woven fabric is a well-known suitable fabric reinforcement, e.g. Pippert et al (3094337) column 3 line 18-19) is along a section of the first radially 
Since Roach et al and Kalsi et al are both from the same field of endeavor, the purpose disclosed by Kalsi et al would have been recognized in the pertinent art of Roach et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to include an abrasion-resistant layer of woven fabric material along a section of the first radially inwardly facing annularly extending sealing surface and the second generally radially inwardly facing surface of Roach et al, as taught by Kalsi et al, for the purpose of providing increased extrusion resistance without a corresponding increase in interfacial contact pressure, which prevents extrusion into an extrusion gap on an environmental side of the seal, which can lead to severe fatigue damage known as "nibbling" or "extrusion damage".

Claims 13 and 19; 15 and 22; 16 and 23; 17 and 24; and 18 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Roach et al (4440404) n view of Kalsi et al (5738358), as applied to claim 7; 9-12, respectively,  above, and further in view of Kalsi et al (6561520). The modified Roach et al discloses all of the elements of claim 11, as discussed above and specifically an abrasion-resistant layer of woven fabric material is the fifth surface (column 3 line 15-17), and the first and second surfaces (taught by Kalsi et al 5738358); but does not disclose that the layer of woven fabric material is the first through fifth surfaces forming an exterior surface of the resilient body.
Kalsi et al (6561520) teaches, for a header ring (12, see fig 23, 24) comprising a resilient body with a first radially inwardly facing annularly extending sealing surface (annular portion, 38B) adjacent an opening; a second generally radially inwardly facing surface (52B, annular portion) adjacent the opening; a third radially outwardly facing (i.e. axially extending annular portion) surface (45) opposite the opening; a fourth 
Since the modified Roach et al has a layer of woven fabric material as part of first, second and fifth surfaces and Kalsi et al (6561520) teaches an alternate way to apply a layer of woven fabric material on the first, second and fifth surfaces; it would have been obvious at the time the invention was made to one having ordinary skill in the art to the layer of woven fabric material of the modified Roach et al part of the first through fifth surfaces forming an exterior surface of the resilient body, as taught by Kalsi et al (6561520), since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745